Citation Nr: 0521571	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cava varus 
deformity of the feet with bilateral hammertoes.  

2.  Entitlement to service connection for secondary traumatic 
arthritis of the ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from June 1962 to 
August 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
- which, in part, denied the veteran's claims for 
service connection for cavus varus deformity of the feet with 
bilateral hammertoes and for secondary traumatic arthritis of 
the ankles.

The veteran also initiated an appeal of an additional claim, 
for service connection for alcoholism, but in July 2003 he 
withdrew that claim.  So it is not before the Board.  38 
C.F.R. §§ 20.200, 20.204 (2004).

Unfortunately, even his claims that are before the Board must 
be remanded to the RO further development and consideration, 
before being decided.  The remand will occur via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The May 21, 2003 RO rating decision at issue denied service 
connection for:  (1) residuals of a right foot injury, (2) 
anxiety, (3) cava varus deformity of the feet with bilateral 
hammertoes, and (4) secondary traumatic arthritis of the 
ankles.  In its May 28, 2003 letter notifying the veteran of 
this decision, and apprising him of his procedural and 
appellate rights, the RO included a copy of this rating.  
The notice of disagreement (NOD) he submitted in response 
only initiated an appeal of the third and fourth claims.



However, looking closer at that May 28, 2003, notification 
letter, it states:

We agree that the conditions listed below are 
service-connected.  Each one is less than 10% 
disabling:  

1.  Foot injury, right
2.  Anxiety
3.  Cava varus deformity of both feet 
with hammertoes, bilateral ankles
4.  Secondary traumatic arthritis, both 
ankles

The Law says VA can't pay for disabilities that 
are less than 10% disabling.  

We have enclosed a copy of your Rating Decision 
for your review.

So the letter mistakenly says the RO granted these claims 
(albeit while assigning a 0 percent, i.e., noncompensable 
rating for these conditions) - when, in actuality, they were 
denied.  In Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991) 
(where an RO rating decision denied service connection for 
hearing loss in 1970 but the veteran was erroneously informed 
that service connection was granted), it was stated that 
"[t]he VA has never made a finding of service connection 
upon which appellant may rely.  Therefore, no property 
interest in benefits has vested in appellant.  A clerical 
error cannot be relied upon to invoke an estoppel against the 
United States for money payments."  Lozano, Id. (citing 
Office of Personnel Management v. Richmond, 110 S. Ct 2465 
(1990)).  It was further stated that "an inconsistent 
statement on this or a similar form cannot contradict the 
rating decision."  Lozano, Id.  See also Bruce v. West, 11 
Vet. App. 405, 408 (1998) (distinguishing the facts in Lozano 
when inconsistent records did not merely constitute a 
clerical error but rather created a true ambiguity as to 
whether service connection had been granted).  






On the other hand, in Wilson v. West, 11 Vet. App. 383, 385 
(1998), it was stated that erroneous notification that a 
claim for dependency and indemnity compensation (DIC) was 
granted, even when the rating decision had denied the claim 
(and when compensation had actually been paid) "constituted 
a 'final and binding agency decision' within the meaning of 
section 3.104.  This decision is 'not subject to revision' 
except as provided in 38 C.F.R. § 3.105 [providing for 
severance of service connection but only in limited 
circumstances]."  It was noted that 38 C.F.R. § 3.104(a) 
provided then, as it does now, that: 

A decision of a duly constituted rating agency or 
other agency of original jurisdiction shall be 
final and binding ... at the time VA issues written 
notification in accordance with 38 U.S.C. [§] 
5104.  

Wilson, at 385.  

Consequently, the RO must reconsider whether service 
connection has actually been granted for the claims that have 
been appealed.

In the May 2003 rating decision in question the RO determined 
the disabilities on appeal preexisted service and were not 
aggravated during service.  In the July 2005 Informal Hearing 
Presentation, the veteran's representative points out 
this determination was not in accordance with the procedure 
mandated by VAOPGCPREC 3-2003 (July 16, 2003).



Under 38 U.S.C.A. § 1111 (West 2002) and 38 C.F.R. § 3.304(b) 
(2004), where no preexisting condition is noted during a 
service entrance examination, the veteran is presumed to have 
been in sound condition.  The burden falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability both preexisted and 
was not aggravated during service.  The government may show a 
lack of aggravation by establishing there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition, 
under 38 U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected benefits.  If 
the government fails to rebut the presumption of soundness 
under 38 U.S.C.A. § 1111, the veteran's claim is one of 
direct service connection.  See VAOPGCPREC 3-2003 (July 16, 
2003).

In this particular case at hand, there is no clinical 
evidence of treatment before service for the conditions at 
issue, and the veteran alleges that he did not have any 
problems with these claimed disabilities prior to service.  
The report of his May 1962 military pre-induction examination 
also is negative for any indications of these disabilities at 
issue, either by complaint or objective clinical finding.  
So the presumption of soundness at service entrance attaches.  
The Board also notes that a July 1965 Report of a Medical 
Board indicates the veteran had cava varus deformity of both 
feet, bilateral hammertoes, and secondary traumatic arthritis 
of both ankles (although the Board observes there was no 
actual radiological evidence of arthritis), and that this 
condition existed prior to the veteran's enlistment in the 
military and was somewhat aggravated by his period of active 
duty.  (italics added)

So if the RO determines that service connection has not been 
granted for the disabilities at issue, the RO must 
readjudicate the claims for service connection in light of 
the new guidelines set forth in VAOPGCPREC 3-2003.



Accordingly, this case is remanded to the RO for the 
following development and consideration:

1.  The RO must specifically determine whether 
the notification letter on May 28, 2003 
constituted a grant of service connection for the 
disabilities at issue.

If the RO determines that service connection was 
granted, the RO should then determine whether 
service connection should be severed under 
38 C.F.R. § 3.105(d) (requiring clear and 
unmistakable error).

2.  If, on the other hand, the RO determines that 
service connection was not granted, the claims 
still must be readjudicated in light of the 
guidelines established in VAOPGCPREC 3-2003 (July 
16, 2003).

3.  If the claims are not granted to the 
veteran's satisfaction, prepare a Supplemental 
SOC (SSOC) and send it to him and his 
representative.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  No inference should be 
drawn regarding the final disposition of the claims as a 
result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

